Exhibit 10.3

EXECUTION

AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT

This Amendment No. 1 (the “Amendment”) is made as of September 8, 2009 to that
certain Registration Rights Agreement (the “Agreement”) dated as of June 23,
2009, among eDiets.com, Inc., a Delaware corporation (the “Company”), the
holders of shares of the Company’s common stock listed on Exhibit A to the
Agreement and incorporated herein by reference (each an “Investor” and
collectively the “Investors”), and Prides Capital Fund I, L.P. (“Prides”). The
Investors and Prides are sometimes referred to herein individually as a “Holder”
and collectively as the “Holders.”

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Recital A is hereby amended to read in its entirety as follows:

A. The Company has sold and issued to the Investors an aggregate of 1,066,040
shares of the Company’s common stock (the “Investor Shares”) and warrants (the
“Investor Warrants”) to purchase up to 479,718 shares of the Company’s common
stock (the “Investor Warrant Shares”) in a private placement (the “Offering”)
for an aggregate purchase price of $1,100,002.40 under the terms and subject to
the conditions of certain Securities Subscription and Purchase Agreements dated
as of June 23, 2009 and September 8, 2009 (collectively, the “Purchase
Agreement”).

 

2. Exhibit A is hereby amended to replace “100,000” with “571,700” in the
Investor Shares Purchased column relating to Kevin N. McGrath and to replace
“100,000” with “194,340” in the Investor Shares Purchased column relating to Lee
S. Isgur.

 

3. In all other respects the Agreement shall remain unaltered and continue in
full force and effect and nothing herein shall be construed as a waiver or
modification of existing rights under the Agreement, except as such rights are
expressly modified by this Amendment. This Amendment and the Agreement shall be
read and construed as one document.

 

4. This Amendment may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which taken together shall
constitute one and the same document.

[Remainder of Page Intentionally Left Blank.]

 

B-1



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement among us by
signing below.

 

PRIDES CAPITAL FUND I, L.P.     EDIETS.COM, INC. By:   Prides Capital Partners,
LLC, its General Partner     By:  

/s/ Stephen Cootey

    By:  

/s/ Thomas Hoyer

Name:   Stephen L. Cootey     Name:   Thomas Hoyer Title:   Authorized
Representative     Title:   Chief Financial Officer

Address:

c/o Prides Capital Partners, LLC

200 High Street, Suite 700

Boston, MA 02110

Attention: Murray Indick

Telephone: (415) 946-1482

Facsimile: (415) 946-1486

Email: murray@pridescapital.com

INVESTORS:

 

LEE S. ISGUR

     

/s/ Lee Isgur

      KEVIN N. MCGRATH      

/s/ Kevin McGrath

      KEVIN A. RICHARDSON II      

/s/ Kevin Richardson II

     

[AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT SIGNATURE PAGE]